—In an action to recover damages for personal injuries the defendants appeal from a judgment of the Supreme Court, Queens County (Milano, J.), entered February 16, 1999, which, upon a jury verdict finding them 100% at fault in the happening of the accident and awarding (1) the plaintiff Patricia Martin, as guardian of Michael Martin, damages in the sum of $1,500,000 for past pain and suffering, $402,000 for past medical expenses, $180,000 for past loss of earnings, $1,000,000 for future pain and suffering, $1,000,000 for future home attendent services, $75,000 for future medical expenses, $25,000 for future therapy expenses, and $1,800,000 for future lost earnings, and upon granting that branch of the defendants’ motion which was to reduce the award for past medical expenses from the sum of $402,000 to the sum of $352,000 and the award for past lost earnings from the sum of $180,000 to the sum of $169,000, is in favor of that plaintiff and against them, and (2) the plaintiff Virginia Caltabellotta damages in the sum of $1,000,000 for past pain and suffering, $33,000 for past lost earnings, $36,000 for past medical expenses, and $500,000 for future pain and suffering, and upon granting that branch of the defendants’ motion which was to reduce the verdict for past lost earnings from the sum *352of $33,000 to the sum of $25,420 and the award for past medical expenses from the sum of $36,000 to the sum of $0, is in favor of that plaintiff and against them.
Ordered that the judgment in favor of the plaintiff Patricia Martin, as guardian of Michael Martin, is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding damages to Michael Martin for past pain and suffering, future pain and suffering, future home attendent services, and future loss of earnings, and granting a new trial with respect to those items of damages; as so modified the judgment in favor of Patricia Martin, as guardian of Michael Martin, is affirmed, with costs to the appellants, unless within 30 days after service upon her of a copy of this decision and order with notice of entry, the plaintiff Patricia Martin, as guardian of Michael Martin, shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to (1) damages for past pain and suffering from the sum of $1,500,000 to the sum of $1,000,000, (2) damages for future pain and suffering from the sum of $1,000,000 to the sum of $750,000, (3) damages for future home attendent services from the sum of $1,000,000 to the sum of $851,040, and (4) damages for future loss of earnings from the sum of $1,800,000 to the sum of $675,000, and to the entry of an appropriate amended judgment in her favor; in the event that the plaintiff Patricia Martin, as guardian for Michael Martin, so stipulates then the judgment in her favor as so reduced and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for entry of an appropriate amended judgment accordingly; and it is further,
Ordered that the judgment in favor of the plaintiff Virginia Caltabellotta, is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding damages to her for past pain and suffering and future pain and suffering, and granting a new trial with respect to those items of damages; as so modified the judgment in favor of Virginia Caltabellotta is affirmed, with costs to the appellants, unless within 30 days after service upon her of a copy of this decision and order with notice of entry, the plaintiff Virginia Caltabellotta shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to (1) damages for past pain and suffering from the sum of $1,000,000 to the sum of $600,000, and, (2) damages for future pain and suffering from the sum of $500,000 to the sum of $300,000, and to the entry of an ap*353propriate amended judgment in her favor; in the event that the plaintiff Virginia Caltabellotta so stipulates then, the judgment in her favor as so reduced and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for entry of an appropriate amended judgment accordingly.
The plaintiffs were injured when they were struck by a car as they attempted to cross a street in Queens. The car was driven by the defendant Frank P. Squillante and leased by the defendant City of New York. After the accident, the plaintiffs were transported to Elmhurst Hospital. The dissent is correct that the trial court erred in not admitting the complete hospital record pertaining to the. plaintiff Michael Martin, including that portion setting forth his blood alcohol level. However, under the circumstances of this case, this error was harmless and does not require reversal (see, Pulitano v Suffolk Manor Caterers, 245 AD2d 279, 280; Flamio v State of New York, 132 AD2d 594). There was no evidence presented to show that Martin’s alleged intoxication contributed to or caused this accident in any way. Indeed, the defendant stated that he did not even see the plaintiffs until his car struck them. Moreover, it is undisputed that the plaintiff Virginia Caltabellotta had not been drinking on the night in question and that she and Martin were walking together at the time the accident occurred. Caltabellotta also testified that Martin was not stumbling and was walking normally.
Contrary to the defendants’ contention, the jury’s findings on the issue of liability were not against the weight of the evidence (see, Holt v New York City Tr. Auth., 151 AD2d 460, 461; Nicastro v Park, 113 AD2d 129, 133). We also find that the court’s charge to the jury dispelled any alleged prejudice to the defendants as a result of summation remarks made by counsel for Virginia Caltabellotta.
The damages awards deviate materially from what would be reasonable compensation to the extent indicated.
The defendants’ remaining contentions are without merit. Santucci, J. P., Altman and Friedmann, JJ., concur.